Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 8, 9, 15, 18-21, 30, 31, 36, 48 and 55-58 are currently pending and under consideration.

Specification
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 9, 15, 18-21, 30, 31, 36, 48 and 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to an antibody variable domain comprising a CDR1 as set 5forth in SEQ ID NO: 1, a CDR 2 as set forth in SEQ ID NO:2 and a CDR 3 as set forth in 6SEQ ID NO:3; and an antibody construct comprising a first antibody peptide, said first antibody peptide comprising: 3(i) a first antibody variable domain comprising a CDR 1 as set forth in SEQ ID 4NO:1, a CDR 2 as set forth in SEQ ID NO:2 and a CDR 3 as set forth in SEQ ID NO:3; and  5(ii) a first antibody domain bound to said first antibody variable domain; and a pharmaceutical composition comprising the antibody variable domain or antibody construct; and a method of treating cancer in a subject in need thereof comprising administering to a subject a therapeutically effective amount of the antibody variable domain or the antibody construct.
Based on the specification, “antibody variable domain” refers to a peptide (e.g., peptide domain) or peptidyl moiety capable of binding an antigen. An antibody variable domain as provided includes CDR sequences and framework region (FR) sequences of a light chain variable (VL) domain or a heavy chain variable (VH) domain ([0151]); “antibody domain” is a portion of a polypeptide including a heavy chain constant region 
The instant specification discloses generation of human antibody phage display library, phage display library screen (Biopanning enrichment), generation of antibody variants. In particular, the instant specification discloses five antibodies/antibody variants: LCmFc-Ab (SEQ ID NO: 6), LC-Ab (SEQ ID NO: 7), (LC)2-Ab (SEQ ID NO: 7), LCFv-Ab/Heavy (SEQ ID NO: 8), LCFv-Ab/Light (SEQ ID NO: 9) (Table 1). All of them comprise 4-4 (phage clone) VL sequences ([0016]). Antibodies 4-4 LCmFv-Ab and 4-4 LC-Ab specifically bind to mantle cell lymphoma (MCL) (Figs. 3-5, [0017]-[0019]). Antibody 4-4 LC-Ab demonstrated cytotoxicity specifically against MCL (Fig. 6, [0020]), no in vitro cytotoxicity against normal human B cells (Fig. 7, [0021]). Furthermore, antibody 4-4 LC-Ab and 4-4 LCFv-Ab showed anti-tumor activity in MCL mouse model (Fig. 9, [0023]).
Thus, the instant specification, by providing isolated phage clone 4-4, describes five antibodies/antibody variants, wherein two exemplary antibodies bind MCL cells specifically and two exemplary antibodies show antitumor activity. The specification does not disclose other antibody variable domain, except 4-4, comprising CDRs 1-3 as set forth in SEQ ID NOs: 1-3. Nor does the specification teach any single domain (Vc or 
To provide adequate written description and evidence of possession of the claimed genus, the instant specification can structurally describe representative antibody variable domains or antibody constructs that function to specifically bind the MCL, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
Although Applicants may argue that it is possible to screen for antibody variable domains or antibody constructs that specifically bind MCL and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 
In this case, although the claims recite three CDRs, however, as shown by Holliger (Holliger et al., Nature Biotech., 23 (9) 1126-1136, Publication Date: 2005-09-07), the functional activity of single V domains rarely retained the affinity of the parent antibody and were also poorly soluble and often prone to aggregation (page 1127, cols 1-2 bridging paragraph). Based on the studies in camelids and cartilaginous fish, which have evolved high-affinity single V-like domains, the sequences/structures around CDR regions are critical to the activity of the single V domain antibody (page 1127, col. 2, and Fig. 2). Alternative scaffolds are needed for human V-like domains that more closely match the shark V-NAR scaffold and thereby provide a similar underlying framework for displaying long penetrating loop structures (page 1127-1128 bridging paragraph, Fig. 2). Therefore, the three CDR regions recited does not suffice to define the genus of antibody variable domains or antibody constructs, because the specification fails to provide any structural features coupled to the claimed functional characteristics, other than the 4-4 light chain variable domains. The instant specification fails to describe a sufficient representative number of antibody sequences for the vast genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Applicants are directed to the recent and relevant decision in AbbVie

In the instant case, the specification discloses a few antibodies that are demonstrated to bind MCL specifically. The claims broadly encompass any antibody or variant comprising CDRs 1-3 as set forth in SEQ ID NOs: 1-3, with  or without bound to a heavy chain constant region, thus, the genus is vast. Applicants have not established any reasonable structure-function correlation with regards to the critical sequences, except the three CDRs, in the heavy and light chain variable that can be altered and still maintain MCL binding function. Given the well-known challenges with single chain antibody, single VL antibody and single VH antibody (Holliger, page 1147), the skilled artisan would not have been in possession of the vast repertoire of antibody variable 
Given the lack of sufficient representative examples to support the full scope of the claimed genus and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains that provide specific binding function to MCL, the present claims lack adequate written description.
Applicants are also directed to the USPTO February 22, 2018 Memo regarding written description requirement for antibodies (see office action appendix). The memo indicates that a description of the antigen, or epitopes in this case, even if routine to produce antibodies against it, is not sufficient to provide written description of antibodies that bind to it because it does not provide any structural information about the antibodies themselves or the critical structures required for/correlated to the antibody function of binding to the antigen.

Claim 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating mantle cell lymphoma in a subject in need thereof, said method comprising administering to a subject a therapeutically effective amount of an antibody construct comprising a first antibody peptide, said first antibody peptide comprising: a light chain variable domain comprising (i) a first antibody variable domain comprising a CDR 1 as 2) domain bound to a first constant heavy chain 3 (CH3) domain, thereby treating mantle cell lymphoma in said subject, does not reasonably provide enablement for a method of treating cancer in a subject in need thereof, said method comprising administering to a subject a therapeutically effective amount of said antibody variable domain of claim 1 or said antibody construct of claim 2, thereby treating cancer in said subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
The instant claims are drawn to a method of treating cancer in a subject in need thereof, said method comprising administering to a subject a therapeutically effective amount of said antibody variable domain of claim 1 or said antibody construct of claim 2, thereby treating cancer in said subject, including lymphoma, leukemia or myeloma. The specification, while being enabling for 4-4 LC-Ab and 4-4 LCFv-Ab inhibiting mantle cell lymphoma (MCL), does not reasonably provide enablement for these antibodies inhibiting all cancers encompassed by the claims.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating cancer in a subject in need, comprising administering to a subject a therapeutically effective amount of said 3antibody 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Targeted Cancer Therapies (retrieved from https://www.cancer.gov/about-cancer/treatment/types/targeted-therapies/targeted-therapies-fact-sheet, September 1, 2021) teaches that immunotherapy, as a targeted therapy, act on specific molecule targets that associated with specific cancers (§ What are targeted cancer therapies). Many targeted cancer therapies have been approved by FDA to treat specific types of cancer (§ What targeted therapies have been approved for specific types of cancer?).
Collectively, these results suggest that the role of claimed antibody variable domain or antibody construct may vary considerably in different cancers. Thus, the therapeutic effectiveness for all cancers of the claimed antibody is not a certainty, and is determined empirically.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples using 4-4 LC-Ab and 4-4 LCFv-Ab to treat mantle cell lymphoma (MCL), and no other guidance is offered with regard to other cancers.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to treat other cancers, a considerable amount of experimentation is needed given the unpredictability on function of antibody variable domains or antibody constructs and targeted cancer therapy.
.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 9, 15, 19, 20, and 56-57  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 and 3, the claims of Appl. 959 teach a recombinant protein comprising an antibody region comprising a light chain variable domain comprising a 

    PNG
    media_image1.png
    597
    1007
    media_image1.png
    Greyscale

Based on the Specification of Appl. 959: an "antibody region" as provided herein refers to a monovalent or multivalent protein moiety that forms part of the protein provided herein including embodiments thereof and that is capable of binding an antigen (epitope). The antibody region provided herein may include a domain of an antibody or fragment (e.g., Fab) thereof. Thus, the antibody region may include a light chain variable domain (VL) and/or a heavy chain variable domain (VH). In embodiments, the antibody region provided herein includes a light chain variable (VL) domain. In embodiments, the antibody region is a light chain variable (VL) domain ([0094]).
Regarding claim 2, 8, 9, 15, the claims of Appl. 959 teach a recombinant protein comprising: (i) a first antibody region capable of binding an effector cell ligand; and (ii) a second antibody region, comprising a light chain variable domain comprising a CDR LI 
The claims of Appl. 959 teach the recombinant protein of claim 28 further comprising a first constant heavy chain 3 (CH3) domain bound to said first antibody region through a first constant heavy chain 2 (CH2) domain, and a second constant heavy chain 3 (CH3) domain bound to said second antibody region through a second constant heavy chain 2 (CH2) domain (claim 34).
The claims of Appl. 959 teach a method of treating cancer in a subject in need thereof, said method comprising administering to a subject a therapeutically effective amount of a recombinant protein of claim 28, thereby treating cancer in said subject (claim 43).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18, 21, 30, 31, 36, 55, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1), as applied to claims 1-3, 8, 9, 15, 19, 20, and 56-57, in view of Holliger (Holliger et al., Nature Biotech., 23 (9) 1126-1136, Publication Date: 2005-09-07).
The claims of Appl. 959 teach as set forth above, however, the claims of reference Application do not teach various combinations of antibody fragments in various antibody frames. 
in vivo biopharmaceuticals with superior bio-distribution and blood clearance properties” (Abstract, Fig. 1, Table 1, Fig. 3).
Holliger teaches the applications of antibodies with various formats (whole document).

 Holliger teaches diabody-Fc fusions can target two-cell-surfaced receptors simultaneously, eliciting rapid internalization and degradation and recruiting effective ADCC (page 1132, col. 1, para. 4).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody construct comprising an antibody variable domain comprising a CDR1-3 as set forth in SEQ ID NOs: 1-3 and an antibody domain, taught by the claims of Appl. 959, to engineer variants (i.e. diabody, tetrabody) as taught by Holliger. Because these variants can be produced more economically and possess other unique and superior properties for a range of diagnostic and therapeutic applications, as recognized by Holliger. Since the methods of produce and test these antibody variants are available (Holliger, whole document), it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Regarding claim 18, Holliger teaches structure of IgG comprising second antibody peptide identical to first antibody peptide (Fig. 1, IgG).
Regarding claim 30, 31 and 36, Holliger teaches structure of third antibody variable domain forms part of first antibody peptide and fourth antibody variable domain forms part of second antibody peptide (Fig. 1, minibody, Fab2)
Regarding claim 55, Holliger teaches that numerous expression systems, including bacteria, yeasts, plants, insect and mammalian cell lines, can be used for 
Regarding claim 58, Holliger teaches that antibody therapy has been more successful against circulating cancer cells than solid tumors because of the greater accessibility of lymphoma and leukemia cells (page 1130, col. 1, para. 5).
This is a provisional nonstatutory double patenting rejection.

Claims 18, 21, 30, 31, 36, 48, 55, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1), as applied to claims 1-3, 8, 9, 15, 19, 20, and 56-57, in view of Saeed (Saeed et al., Frontiers in Microbiology, vol. 8, article 495, Publication Date: 2017-03-28).
The claims of Appl. 959 teach as set forth above, however, the claims of reference Application do not teach various combinations of antibody fragments in various antibody frames. 
	Saeed teaches that “Since the development of antibody-production techniques, a number of immunoglobulins have been developed on a large scale using conventional methods. Hybridoma technology opened a new horizon in the production of antibodies against target antigens of infectious pathogens, malignant diseases including autoimmune disorders, and numerous potent toxins. However, these clinical humanized or chimeric murine antibodies have several limitations and complexities. Therefore, to overcome these difficulties, recent advances in genetic engineering techniques and 
Saeed teaches production route of hybridoma technology (Fig. 2).
Saeed teaches that various types of antibody fragments. And these fragments are constructed by antibody engineering techniques for enhanced therapeutic applications (Fig. 3).
Saeed teaches approaches of antibody engineering (whole document).
Saeed teaches method of antibody production, including screening by phage display, DNA sequencing individual clone, and expression antibody fragments in various expression systems (page 11, col. 2, and Fig. 5).
Saeed teaches that “antibody engineering offers rapid, cost-effective, and efficient biomedical tools for the discovery of high-affinity peptides/proteins, 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody construct comprising an antibody variable domain comprising a CDR1-3 as set forth in SEQ ID NOs: 1-3 and an antibody domain taught by the claims of Appl. 959, to engineer variants (i.e. diabody, tetra body) as taught by Saeed. Because these variants can be produced more economically and possess other unique and superior properties for a range of diagnostic and therapeutic applications, as recognized by Saeed. Since the methods of produce and test these antibody variants have been established (Saeed, whole document), it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Regarding claim 18, Saeed teaches structure of IgG comprising second antibody peptide identical to first antibody peptide (Fig. 3, IgG).
Regarding claims 30, 31 and 36, Saeed teaches structure of third antibody variable domain forms part of first antibody peptide and fourth antibody variable domain forms part of second antibody peptide (Fig. 3, minibody)

Regarding claim 55, Saeed teaches numerous expression systems, such as E. coli, yeast, mammalian, insect cell, wheat germ cell-free expression system, and plant-based expression system. The expression systems for the production of active scFv antibody are selected, designed, and constructed based on hosts. E. coli is a valuable tool for expression systems in the fields of genetics and biochemistry. And it can be used for multi-placed cloning, expression, and purification of proteins for structural genomics (pages 11-12, § Expression of scFv).
Regarding claim 58, Saeed teaches that antibody therapy has been used to treat cancer, such as lymphoma and leukemia (page 21, col. 1, para. 2, and Table 1).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642